PD-1474-15

                                 no. O)-W-009/0-cPs

                     IN THE COURT OF CRIMINAL APPEAlSfCEJVED ..,
                                                                    t™TOF CRIMINAL APPALS
                              OF THE STATE OF TEXAS
                                                                                 12 2015
 JOSE RAMOS, Appellant                                               .. , fl
                     PP                                              ^elAcosta, Clerk
 VS.


 THE STATE OF TEXAS, Appellee

            PETITIONER'S MOTION TO EXTEND TIME TO FIEE gg jjy]
                PETITION FOR DISCRETIONARY REVIEW7 GF CRIMINAL APPEALS
                                                                               \'.Z'j 11 ?.Z'J)

 TO THE HONORABLE JUSTICES OF SAID COURT:                                 Ab@[ Acosta Cierk


COMES NOWJOSE RAMOS, Petitioner, and files this motion for an extension of time

in which to file his petition for discretionary review. In support of this motion, Petitioner

shows the court the following:

                                              I


        This appeal lies from the Petitioner's conviction in The State of Texas v. JOSE

 RAMOS which was affirmed by the First Court of Appeals in Cause No. 01-14-00910-

 CR on October 22, 2015. This is Petitioner's first request for an extension to file the

 petition for discretionary review.

                                                   II


        Petitioner is presently incarcerated in TDCJ and received the Court of Appeals